           Case 2:19-cv-01692-KJM-KJN Document 18 Filed 05/11/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the Defendant

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   KULVINDER SINGH,                                    CASE NO. 2:19-CV-01692-KJM-KJN (PS)

11                                Plaintiff,             ORDER

12                          v.                           DATE:           May 14, 2020
                                                         TIME:           10:00 a.m.
13   JOVITA CARRANZA, Administrator, U.S.                JUDGE:          Hon. Kendall J. Newman
     Small Business Administration,                      COURT:          Courtroom 25, 8th Floor
14
                                  Defendant.
15

16

17          Pending before the Court is the parties’ stipulation and joint request to continue the status
18 conference currently set for May 14, 2020, at 10:00 a.m. Due to the ongoing national health emergency,

19 the parties represent that they have not been able to meet and confer in person regarding the Rule 26

20 discovery plan, as required by the Court’s prior order. See ECF 6 at 2 ¶ 4. Good cause appearing, the

21 Court continues the status conference currently set for May 14, 2020, to June 25, 2020, at 10:00 a.m.

22 before the undersigned.

23 //

24 //

25 //

26 //
27 //

28 //

                                                          1
30
            Case 2:19-cv-01692-KJM-KJN Document 18 Filed 05/11/20 Page 2 of 2

 1          In lieu of meeting and conferring in person, the parties may meet and confer telephonically. No

 2 later than one week prior to the continued status conference, the parties shall file their status reports1

 3 addressing the matters set forth in paragraph 6 of the Court’s order dated October 10, 2019. See ECF 6

 4 at 2 ¶ 6.

 5          IT IS SO ORDERED.

 6 Dated: May 11, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
            1
28              The parties are encouraged, when possible, to file a joint status report.

                                                            2
30
